         Case 1:17-cr-00548-PAC Document 114 Filed 07/12/19 Page 1 of 1
                                          U.S. Department of Justice
[Type text]
                                                      United States Attorney
                                                      Southern District of New York

                                                      The Silvio J. Mollo Building
                                                      One Saint Andrew’s Plaza
                                                      New York, New York 10007


                                                        July 12, 2019

Via ECF
The Honorable Paul A. Crotty
United States District Judge
Southern District of New York
United State Courthouse
500 Pearl Street, Courtroom 14C
New York, New York 10007

       Re:     United States v. Joshua Adam Schulte, S2 17 Cr. 548 (PAC)

Dear Judge Crotty:

         We write in response to the defendant’s motion to sever certain counts of the S2
Superseding Indictment. (Dkt. No 101). The Government agrees to proceed to two separate trials
as proposed by the defendant: (i) one trial addressing Counts One through Eleven, which include
charges related to the theft and transmission of classified information, false statements, obstruction
of justice, and contempt of court (the “Espionage Trial”), and (ii) another trial addressing Counts
Twelve through Fifteen, which include charges related to the possession of child pornography and
copyright infringement. Although the Government does not oppose the defendant’s severance
motion, the Government does not concede that evidence of, for example, the child pornography
and copyright infringement offenses is necessarily inadmissible at the Espionage Trial. To the
extent the Government seeks to admit any such evidence at the Espionage Trial, the Government
will, in advance of trial, file motions in limine addressing those evidentiary issues.

                                                        Respectfully submitted,
                                                        GEOFFREY S. BERMAN
                                                        United States Attorney


                                                  By:                /s/
                                                        Sidhardha Kamaraju / Matthew Laroche
                                                        Assistant United States Attorneys
                                                        Tel.: 212-637-6523/2420


Cc: Defense Counsel (via ECF)
